DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office action is in response to the communication filed 2-11-21.
	Claims 43-51 are pending in the instant application.

Response to Arguments and Amendments
Withdrawn Objections/Rejections
Any objections or rejections not repeated in this Office are hereby withdrawn.

New Rejections/Rejections Necessitated by Amendments
Claim Objections
Claim 43 is objected to because of the following informalities:  Claim 43, line recites “is comprises”.  
This is objected to because the claim contains two verbs and is vague and unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claim is reiterated as set forth below:
Claim 51.  The kit of claim 43, wherein the second unit dosage form is at least two-fold less than a unit dosage form of the neutral liposomal formulated siRNA targeting a PCSK9 gene that would be administered to a subject without the first unit dosage form.

	The metes and bounds claim are entirely unclear.
Applicant’s clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 43-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Tan et al (US 2008/0113930) and McSwiggen et al (US 2007/0173473), the combination in view of Chen et al (US/2010/0324120) and Manoharan et al (US 2007/0275914).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome et seq. 
The claims are drawn to compositions and kits comprising at least two neutral liposomal formulated siRNA targeting PCSK9, which neutral liposomal formulated siRNA are MC3, SNALP or XTC-2 formulated and optionally further comprise ApoE, and which siRNA optionally comprise an antisense strand comprising at least 15 contiguous nucleotides of the AD-10792 antisense strand, or which siRNA optionally comprise AD-10792, and which first unit dosage form is effective to lower total serum cholesterol levels in a human by at least 15%.
Tan et al (US 2008/0113930) teach compositions and kits comprising at least one lipid formulated gene siRNA targeting PCSK9, and optionally comprising AD-10792, (see entire document, esp. 0003-0021, 0069, 0082, 0103-0105, 01700175, SEQ ID Nos. 1227, 1228, 1237, 1241,457 and 460).
McSwiggen et al (US 2007/0173473) teach compositions and kits at least one lipid formulated siRNA targeting PCSK9, and optionally comprises AD-10792 (see entire document, esp. 0601 -0603, 0669, SEQ ID Nos. 473, 481,489, 505).
The primary references do not teach MC3 formulated siRNA, nor lipid formulated siRNA further comprising ApoE.
Chen et al (US/2010/0324120) teach MC3 formulated siRNA for enhancing target cell delivery and uptake. Chen also teaches siRNA liposomal formulations comprising ApoE (see entire document, esp. pages 3-10, 16-18, 53-58, 62).
Manoharan et al (US 2007/0275914) teach lipid formulated siRNA for inhibiting a target gene and for enhancing target cell delivery and uptake for enhancing target gene inhibition. Manoharan also teach ApoE lipid formulations for mediating high affinity binding of chylomicrons and VLDL particles to the LDL receptor, allowing  spontaneous atherosclerotic lesions in the absence of functional ApoE in sera (see esp. ff 0906-0922, 1361-1363).
It would have been obvious for one of ordinary skill in the art to assemble lipid formulations comprising lipid formulated siRNA targeting PCSK9 because these lipid formulations had been taught previously by Tan, and siRNA comprising AD-10792, targeting PCSK9, was well known in the art at the time of filing, as taught previously by both Tan and McSwiggen. It would have been obvious to incorporate ApoE into the lipid formulations because the prior art taught the significance of using ApoE in formulations for enhancing high levels of cholesterol in the serum, as taught previously by both Chen and Manoharan. One would have been motivated to use the well-known lipid formulation comprising MC3 for enhancing target cell delivery and uptake of siRNA because the prior art taught various lipid formulations comprising MC3 and providing enhanced target cell delivery.
One of skill in the art would have reasonably expected that the instantly claimed formulations would provide for effective target gene inhibition and target cell delivery, relying on the combined teachings of McSwiggen, Tan, Chen and Manoharan.
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,053,689.
. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to compositions and kits comprising at least two neutral liposomal formulated siRNA targeting PCSK9, which neutral liposomal formulated siRNA are MC3, SNALP or XTC-2 formulated and optionally further comprise ApoE, and which siRNA optionally comprise an antisense strand comprising at least 15 contiguous nucleotides of the AD-10792 antisense strand, or which siRNA optionally comprise AD-10792.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.

Jane Zara
3-15-21
/JANE J ZARA/Primary Examiner, Art Unit 1635